NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 10/01/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 10/01/2021, claims 1-17 were withdrawn, and claim 18 was amended.  Claims 1-20, as filed on 10/01/2021, are currently pending.  Claims 18-20, as filed on 10/01/2021, are considered below.

Response to Amendment
The claim objections have not been obviated in view of applicant’s amendments and arguments filed 10/01/2021, see below.  The rejections of claims 18-20 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 10/01/2021.
Claims 18-20, as filed on 10/01/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Barman (Registration Number 47,225) on 02/09/2022.

The application has been amended as follows:
Claims 1-17 have been cancelled.

Claim 18 has been deleted and replaced with
--- A training and conditioning system comprising:
a plurality of weights, each of said plurality of weights being unmarked as to a numerical weight thereof except for a raised dot pattern in a specific location on an interior edge thereof representing said numerical weight; and
a training manual;
wherein each of said plurality of weights is configured to be manipulated by a user-athlete according to said training manual; and
wherein said raised dot pattern is configured to enable a coach or trainer to select at least one of said plurality of weights for said user-athlete to manipulate for training said user-athlete mentally and physically to accomplish said training regardless of which of said at least one of said plurality of weights is randomly lifted. ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Zwilling (US 4,482,151); Viscount (US 2004/0063553); Rugh (US 2005/0187042); Harms (US 2020/0047020)) fails to teach or render obvious a training and conditioning system in combination with all of the elements and structural and functional relationships as claimed in claim 18 and further including:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784